Citation Nr: 9917393	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  94-42 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hemorrhoids.

2.  Entitlement to an initial compensable evaluation for 
diverticular disease.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel




INTRODUCTION

The veteran had certified active service from December 1990 
to June 1991.  The veteran also had prior uncertified active 
service.

This appeal arises from a June 1994 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
granted entitlement to service connection for hemorrhoids and 
diverticular disease of the large bowel and assigned a 
noncompensable evaluation, effective from February 17, 1994.  
The veteran thereafter perfected an appeal.  

In June 1997, the RO determined that the veteran's 
hemorrhoids disability was 10 percent disabling, effective 
from February 7, 1994, but confirmed and continued the 
assigned noncompensable evaluation associated with the 
diverticular disease of the large bowel.  On appellate review 
in October 1998, the Board of Veterans' Appeals (Board) 
remanded the claims for due process considerations.  

Since a rating in excess of 10 percent is possible for the 
hemorrhoids disability, that issue remains on appeal and 
since the issue of entitlement to a compensable evaluation 
for diverticular disease remains in a denied stance, it also 
remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The clinical data of record show that the veteran has 
large or thrombotic, irreducible hemorrhoids; evidence of 
persistent bleeding with secondary anemia is not present.




3.  The veteran's diverticular disease of the large bowel is 
productive of no more than mild disturbances of bowel 
function with occasional episodes of abdominal distress.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for hemorrhoids are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (1998).

2.  The criteria for entitlement to an initial compensable 
evaluation for diverticular disease are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.20, 4.31, 4.114, 
Diagnostic Code 7319 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter

As noted above, in relevant part, in June 1994, service 
connection for hemorrhoids and diverticular disease was 
granted and each disability was separately evaluated as 
noncompensably disabling, effective from February 17, 1994.  
The veteran appealed therefrom.  Accordingly, in this case 
the veteran was awarded service connection for a disability 
and he appealed that original rating.  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995); see also AB v. Brown, 6 Vet. App. 35 (1993). 

Factual background

The service medical records, specifically the periodic 
examination report dated in November 1984 and the October 
1988 Report of Medical History, show that the veteran 
underwent a hemorrhoidectomy in 1970 for external hemorrhoids 
without complications.  The reports also show that in 
February 1991 the veteran complained of rectal bleeding with 
bowel movements and that examination at that time revealed 
large skin tags with positive flacks of stool heme.  The 
assessment was bright red blood per rectum probably 
hemorrhoidal cannot rule out other cause.  

In February 1991, the veteran also had a proctosigmoidoscopy 
and barium enema.  The proctosigmoidoscopy revealed friable 
bleeding internal rectal hemorrhoid with normal sigmoid 
mucosa and without polyps or other mucosal lesions.  The 
barium enema showed multiple diverticular of the descending 
colon.  An impression of diverticular disease of the large 
bowel was made.  The service medical records also show that 
on redeployment examination in March 1991, "prescription for 
diverticular disease of large bowel while in Saudi" was 
noted and that on the veteran's Report of Medical History, a 
hemorrhoid operation in 1970 and a right inguinal scar, 
external hemorrhoid were noted.

A February 1994 VA medical record report shows that the 
veteran sought treatment for bloody diarrhea approximately 
twice a day.  The veteran described his bowel movements as 
watery and grossly bloody as there was usually 1 or 2 
teaspoons of blood in his bowel movement.  The veteran denied 
having abdominal pain, fevers, chills, shakes, nausea, 
vomiting, melena, cramping, dizziness, or shortness of 
breath.  The veteran also denied any weight loss.  He had 
fatigue and cold intolerance.  It was noted that in the 
emergency room the veteran had a bowel movement.  Rectal 
examination disclosed positive heme with normal tone, and the 
reports shows during the veteran's hospital course, clinical 
findings remained unremarkable.  The discharge diagnoses were 
bloody diarrhea; diverticulosis; and internal and external 
hemorrhoids.

VA outpatient treatment reports show that in February 1994 
the veteran again received emergency care treatment for 
intermittent rectal bleeding with a loose stool.  Even though 
the veteran denied abdominal pain and dizziness, examination 
revealed a grossly bloody stool.  Complaints of rectal 
bleeding with increased diarrhea to approximately two to 
three times a day were also documented in March 1994.  In 
March, rectal examination showed hemorrhoids with a negative 
stool.  The reports show impressions of 
diverticulosis/hemorrhoids and diarrhea secondary to Colace.  

In March 1994, E.P.H., Jr., M.D., of Northwest Surgical 
Associates, stated that on evaluation of the veteran, the 
veteran reported doing well until about two years earlier 
when he noted increasing amounts of external hemorrhoidal 
tissue associated with intermittent bleeding.  The bleeding 
had intensified over the past few weeks.  E.P.H. then stated 
a flexible sigmoidoscopy in September 1993 indicated that he 
would benefit from operative intervention; however, the 
veteran wanted to try more conservative treatment.  
Accordingly, medications such as suppositories and sitz baths 
were prescribed.  

An April 1994 VA examination report shows that the veteran's 
colonoscopy showed hemorrhoids and many diverticula of the 
colon.  However, the examiner stated that he could not make a 
diagnosis of an inflammatory bowel disorder and attribute the 
veteran's bloody stool to either diverticula and/or 
hemorrhoids.  The diagnosis was rectal bleeding.

On VA intestinal examination in May 1996, an anoscopy was 
performed.  The short speculum revealed large, internal 
hemorrhoids.  The veteran also reported occasional bleeding 
but diarrhea was not noted.  With respect to determining the 
cause of the bloody diarrhea, the examiner stated that the 
veteran did not have diarrhea.  The veteran had rectal 
bleeding caused by hemorrhoids.  The examiner then stated 
although the veteran had diverticulosis, he had not 
experienced symptoms from the disorder to date.  The examiner 
also noted that the veteran denied experiencing bleeding over 
the past year and a half.  The diagnoses were hemorrhoids and 
multiple diverticula.  

In May 1996, examination of the rectum and anus also revealed 
large hemorrhoids.  Specific evaluation demonstrated 
occasional bleeding without soiling, incontinence/diarrhea, 
tenesmus, dehydration, malnutrition, anemia, and fecal 
leakage.  The frequency of episodes was one month.  The 
diagnostic impression was internal hemorrhoids.

The record then shows that in October 1997, a colon barium 
enema was performed.  The test showed a possible 6-millimeter 
sessile polyp of the mid-transverse colon with no other 
polypoid or annular masses seen.  Scattered diverticula were 
present.

While hospitalized in December 1997, an endoscopy and 
colonoscopy were accomplished.  The procedures revealed 
normal mucosa with internal hemorrhoids noted on 
retroflexion; scattered diverticula with normal mucosa of the 
sigmoid colon; and normal mucosa of the descending colon and 
splenic flexure.  The transverse colon showed a 3-millimeter 
polyp in distal transverse colon which was removed with a hot 
snare.  Scattered tics were also present.  Findings also 
showed scattered tics of the ascending colon with normal 
mucosa and ileocecal valve and appendiceal orifice with a 4-
millimeter polyp at the base of cecum.  The polyp was removed 
with hot snare.  The impression was 2 small colon polyps -
status post polypectomy.  

At VA examination in April 1998, the examiner noted that the 
veteran's barium enemas demonstrated diverticulosis, but the 
veteran denied any discrete episodes of diverticulitis.  The 
veteran experienced an occasional bout of diarrhea or 
constipation, but this was on rare occurrences.  On physical 
examination, the abdomen was unremarkable and without 
organomegaly.  Bowel sounds were normal and no specific 
tenderness and demonstrated.  Examination of the rectum 
reflected large hemorrhoids diffusely.  The hemorrhoids were 
not thrombosed but were mildly tender.  No evidence of 
bleeding was detected.  The conclusions were diverticulosis 
with minimal residual as noted and external hemorrhoids with 
residuals of itching, pain, and occasional bleeding.

At his personal hearing before a member of the Board in May 
1999, the veteran stated that his hemorrhoid disability 
caused reoccurring problems.  The veteran testified that he 
experienced frequent bleeding lasting from a day to a week 
and that the bleeding caused anemia.  When bleeding, he was 
weak and had pain of the legs and lower back.  The veteran 
also testified although he was on a high fiber diet that did 
not alleviate his symptoms.  Regarding the diverticular 
disease, the veteran added that doctors told him that the 
polyps of the diverticular caused bleeding, but he was not 
sure whether or not those symptoms occurred with his 
hemorrhoid disability.  Nevertheless, the disability affected 
his appetite and at times, caused depression.  

The veteran also stated that he had diarrhea and once in a 
while, was constipated.  He had diarrhea every couple of 
weeks and it lasted for a day or two.  Even when he did not 
have diarrhea, he still bled and had mild cramps.  During the 
hearing, the veteran also testified that he was sedentary 
while at work and he only lost time from work because of 
medical appointments.  He primarily went to work, although he 
had problems when he went to the restroom.  


I.  Entitlement to an initial evaluation 
in excess of 10 percent for hemorrhoids.

Criteria

Disability evaluations are determined by the application of 
the VA Rating Schedule, which is based on average impairment 
of earning capacity.  Different diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 
4.

The pertinent schedular provisions provide that mild or 
moderate external or internal hemorrhoids warrant a zero 
percent evaluation and a 10 percent evaluation is warranted 
for hemorrhoids manifested by large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  



A 20 percent evaluation is warranted for hemorrhoids with 
persistent bleeding and with secondary anemia or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximate the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such matter shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Upon review of the above-noted schedular criteria and 
symptomatology associated with the veteran's disability, the 
Board concludes that an initial evaluation in excess of 10 
percent is not warranted.  In this case, the Board 
acknowledges that the veteran has large hemorrhoids that are 
mildly tender.  It is also acknowledged that his hemorrhoids 
are productive of occasional bleeding.  As such, in 
contemplation of the foregoing symptoms, a 10 percent 
evaluation has been assigned.  38 C.F.R. § 4.7, 4.114, 
Diagnostic Code 7336.  However, the veteran's disability 
picture does not more nearly approximate the criteria 
required for a rating in excess of 10 percent.  

The clinical data fail to show evidence of persistent 
bleeding and secondary anemia or with fissures.  38 C.F.R. 
§ 4.7, 4.114-4, Diagnostic Code 7336.  Even though the 
veteran has expressed complaints of weakness and 
musculoskeletal pain when bleeding, objective findings do not 
support the veteran's contentions.  

In February 1994, the veteran denied experiencing pain, 
fevers, chills, shakes, nausea, vomiting, cramping and 
dizziness; in May 1996, specific evaluation revealed 
occasional bleeding occurring once a month without anemia; 
and in April 1998, examination was unremarkable except for 
hemorrhoids with residuals of itching, pain, and occasional 
bleeding.  There is no objective evidence demonstrating that 
the veteran's hemorrhoids are productive of persistent 
bleeding with anemia.  Considering the foregoing, the Board 
concludes that the veteran's disability picture does not more 
nearly approximate the criteria required for an increased 
rating.  Thus, the assigned 10 percent evaluation is 
appropriate.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336.

It is also noted that the veteran's disability may also be 
rated as analogous to a painful and tender scar.  The Ratings 
Schedule provides that a 10 percent rating is warranted for 
scars that are superficial, poorly nourished with repeated 
ulcerations or superficial, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (1998).  The Rating Schedule also provides that other 
scars shall be rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1998).  
Again, a 10 percent evaluation has already been assigned.  It 
is also noted that regulations prohibit evaluating the same 
disability under various diagnostic codes.  38 C.F.R. § 4.14.  
Because a 10 percent evaluation has already been assigned, 
entitlement to an increased rating in this regard is not 
warranted.  

Additionally, in this case, the Board is cognizant of the 
veteran's complaints of diarrhea.  As such, the Board also 
has considered Diagnostic Code 7332 which provides that a 10 
percent evaluation is warranted for rectal and anus 
impairment of the sphincter control manifested by constant 
slight leakage or occasional moderate leakage and that a 30 
percent evaluation is warranted for impairment of the 
sphincter control manifested by occasional involuntary bowel 
movements, necessitating wearing of a pad.  


The ratings schedule also provides that a 60 percent 
evaluation is warranted if symptomatology such as extensive 
leakage and fairly frequent involuntary bowel movements is 
present.  38 C.F.R. § 4.114, Diagnostic Codes 7332.  

However, after reviewing the veteran's symptoms and the 
aforementioned rating criteria, the Board finds that the 
requisite criteria for entitlement to an increased rating in 
this regard also have not been met.  Although the veteran 
experiences diarrhea, the record is devoid of evidence 
demonstrating an impairment of sphincter control manifested 
by occasional involuntary bowel movements that necessitates 
the wearing of a pad.  The veteran's hemorrhoid disability is 
only productive of itching, pain, and occasional bleeding.  
As such, entitlement to an increased rating in this regard is 
not warranted.  

Considering the foregoing, the record shows that the assigned 
10 percent evaluation for the veteran's hemorrhoids 
disability is appropriate.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.7, 4.114, Diagnostic Code 7336.

Although the veteran is entitled to the benefit of the doubt 
doctrine where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


II.  Entitlement to an initial 
compensable evaluation for diverticular 
disease.

Criteria

Although the Ratings Schedule does not provide a listing for 
rating diverticular disease, it does provide that mild 
irritable colon syndrome (spastic colitis, mucous colitis, 
etc.) manifested by disturbances of bowel function with 
occasional episodes of abdominal distress warrants a 
noncompensable evaluation; moderate irritable colon syndrome 
manifested by frequent episodes of bowel disturbance with 
abdominal distress warrants a 10 percent evaluation; and 
severe irritable colon syndrome manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress warrants a 30 percent evaluation.  
38 C.F.R. § 4.114-4, Diagnostic Code 7319.  As such, in this 
case, rating by analogy to the aforementioned codes is both 
possible and appropriate under 38 C.F.R. § 4.20.

As previously noted, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximate 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  It is also noted 
that the evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such matter shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claim.  Thus, no 
further development is required in order to comply with VA's 
duty to assist as mandated by 38 U.S.C.A. § 5107(a).

After reviewing the pertinent evidence of record in this 
matter, the Board finds that entitlement to an initial 
compensable evaluation is not warranted.  Although evidence 
of diverticulosis is present, clinical findings show that the 
disorder is productive of minimal residuals.  

That is, the disorder is merely manifested by occasional 
bowel disturbance and is not productive of frequent episodes 
of bowel disturbance with abdominal distress, or diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  

In this matter, clinical findings, by history and currently, 
fail to demonstrate abdominal distress, as from 1994 to 1998, 
examination of the abdomen has been unremarkable.  Also, the 
record fails to show that the veteran experiences frequent or 
constant episodes of bowel disturbance.  In fact, on 
examination in May 1996, the veteran denied experiencing 
diarrhea and in April 1998, the veteran complained of an 
occasional bout of diarrhea or constipation, but stated that 
this was a rare occurrence.  Considering the veteran's 
clinical picture associated with his diverticular disease, 
the Board finds that a noncompensable evaluation is 
appropriate.  38 C.F.R. § 4.7, 4.114-4, Diagnostic Code 7319.

Although the veteran is entitled to the benefit of the doubt 
doctrine where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim for an 
initial compensable evaluation.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


Additional considerations

The Board is cognizant that Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found-a practice known as "staged" ratings.  Id.  




However, after reviewing the evidence of record presented in 
this case, particularly evidence received from the time of 
the veteran's application for compensation to the June 1994 
rating action, the Board finds that the veteran's hemorrhoids 
disability has not been shown to be more than 10 percent 
disabling during any period when service connection has been 
in effect and that his diverticular disease has not been 
shown to warrant a compensable evaluation during such period.  
Thus, as discussed above, the veteran's claims for increased 
ratings are denied.

The Board further notes that the pertinent provisions of 
38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 3.321 (1998), 
have been considered.  In an exceptional case, where the 
schedular evaluations are found to be inadequate, the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1).  

However, the Board is not required to discuss the possible 
application of 38 C.F.R. § 3.321(b)(1) when there is no 
evidence of an exceptional disability picture. Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, there is 
no evidence of frequent hospitalization or marked 
interference with employment that is exceptional so as to 
preclude the use of the regular rating criteria.  Therefore, 
an increased evaluation on an extra-schedular basis is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

Entitlement to initial evaluation in excess of 10 percent for 
hemorrhoids is denied.


Entitlement to an initial compensable evaluation for 
diverticular disease is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

